Citation Nr: 1442209	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-19 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before a Decision Review Officer (DRO) at the RO in November 2011, and before the undersigned at a videoconference hearing in February 2014.  A transcript for each hearing is of record.  

During the hearing, the Veteran requested and was granted 30 days to submit additional evidence.  In March 2014, his representative again requested a 30-day extension, which was granted in July 2014.  No further evidence has been received.

The paper claims file and electronic processing systems of Virtual VA and the Veterans Benefit Management System (VBMS) have been reviewed and considered.

The issue of entitlement to service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's glaucoma was first diagnosed and manifested to a compensable degree many years after service, and it was not incurred in service.





CONCLUSION OF LAW

The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim for glaucoma in March 2010, prior to the initial adjudication.  Further, all identified, available medical records have been obtained.  

Additionally, the February 2014 Board hearing focused on the elements necessary to substantiate the claims on appeal.  The undersigned asked questions to obtain pertinent evidence, and the Veteran and his representative demonstrated actual knowledge of the required elements for service connection.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  No prejudice has been alleged due to any possible notice defects.  To the extent that the Acting Veterans Law Judge did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, no prejudice is shown.  Rather, the Veteran has had ample opportunity to participate in the adjudication by submitting pertinent evidence and making pertinent arguments.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

A VA examination was not provided and is not necessary in this case because the evidence does not establish an in-service injury, disease, or event, or that a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation.  Rather, the only evidence in this regard is the Veteran's own lay statements.  As discussed below, he is not a combat veteran, and the Board finds such evidence to be not credible because it is inconsistent with the other, more probative evidence of record.  Moreover, the evidence does not raise an indication that the current disability may be related to service.  Therefore, VA's duty to provide a VA examination or opinion is not triggered.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (concerning when a VA examination or opinion is necessary); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010) (noting that for non-combat veterans, VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service).  

VA has satisfied its duties to inform and assist for this claim, at least insofar as any error committed were not harmful to the essential fairness of the proceedings.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim, and there will be no prejudice by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  VA recognizes glaucoma as an organic disease of the nervous system, which is an enumerated chronic disease.  See M21-1MR, Part III, Subpart IV, Ch. 4, B.11.c; see also 38 C.F.R. §§ 3.307(a), 3.309(a).  

VA and private medical records show that the Veteran currently has glaucoma in both eyes, which was first diagnosed in 2009.  The Veteran contends that this disorder is related to an eye injury during service.  He points specifically to an August 1987 incident, in which he asserts that a liquid substance ran into his eyes while he was performing maintenance on the boiler room of a naval ship.  The Veteran also reports various episodes of blurry, cloudy, or spotty vision after that time, including in February 1991 and from 1995 forward.  See March 2010 claim; April 2010 letter; November 2011 and February 2014 hearing transcripts.  

The Veteran is competent to report an in-service injury that is factual in nature, as well as his observable symptoms and history, including when he first perceived eye difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, the Veteran is not competent to diagnose the specific disorder of glaucoma, or to offer an opinion as to the etiology of this disorder.  Rather, these questions require testing and medical expertise due to the complex nature of the involved neurological system.  Id.  

The Veteran has only offered his allegations as evidence of the in-service injury and symptoms, with nothing in the service treatment records showing any injury or eye problems.  The Veteran had 20/20 vision in both eyes at his service entrance and 20/25 vision in the right eye at service discharge; however, it must be noted that the Veteran already had 20/25 vision in the right eye in February 1987, immediately after entrance and prior to the alleged boiler room incident.  

To the extent that the change in measured vision or any "blurry vision" the Veteran may have had during service are related to refractive error of the eye, this is not considered a disease or injury for VA purposes.  Further, there is no indication that the change was due to any superimposed injury, event, or disease in service.  As such, service connection cannot be granted on this basis.  See 38 C.F.R. §§ 3.303(c), 4.9; see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).  

Although the Veteran has reported several episodes of vision problems after service, primarily from 1995 forward, these episodes have not been identified by a medical authority as characteristic manifestations of his current disorder.  As noted above, the Veteran is not competent to offer an opinion in this regard.  Significantly, the Veteran's private provider indicated in a January 2010 letter that his glaucoma may have been present for one to five years prior to his initial diagnosis.  This would mean the disorder was present since approximately 2004 at the earliest.  

The Veteran has reported that another provider told him his glaucoma may have started 17 to 20 years before his initial diagnosis, which he summarized as being around the time of his service injury.  The Veteran also reported that the provider told him his glaucoma was probably either hereditary or due to an incident, such as the reported boiler room accident.  See March 2010 claim, DRO and Board hearing transcripts.  The Veteran is competent to report what his provider told him about the cause of his disorder and the probable timing of its onset.  See Jandreau, 492 F.3d at 1376-77.  Nevertheless, there is no documentation of any such opinion, and the Veteran did not submit additional evidence after being allowed two extensions of time in which to do so.  More importantly, this report by the Veteran is directly contradicted by the medical evidence of record, which indicates a much later onset.  Further, the Veteran's service records contradict his reports of noticeable eye problems at that time, as he specifically denied having any past or present observable eye troubles at his discharge examination in February 1991. 

The medical records during and after service, and particularly the January 2010 letter from the Veteran's private provider, are more probative and credible than the Veteran's reports during the course of the current claim process because they were contemporaneous to the alleged symptoms and were made for treatment purposes, prior to the claim for benefits.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons).  

Accordingly, the Veteran is not credible to the extent that he asserts that he has had continuous symptoms of eye problems that began during service.  The most probative evidence shows that the Veteran's current glaucoma did not initially manifest during service or to a compensable degree within one year after his service discharge, or by February 1992, and there was no continuity of symptomatology.  As such, service connection is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

There is also no competent evidence to establish a causal relationship between the Veteran's glaucoma and any injury, disease, or event in service.  As noted above, the Veteran is not competent to offer such an opinion, and the only documented medical opinion is that the Veteran's glaucoma may have first manifested in approximately 2004, more than ten years after separation from service.  

In sum, the most probative evidence shows that the Veteran's current glaucoma was not incurred or aggravated by any injury, disease, or event in service.  The preponderance of the evidence is against service connection, the benefit-of-the-doubt-doctrine does not apply, and the claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for glaucoma is denied.


REMAND

The Veteran should be afforded a new VA examination to determine if he has a current left foot disability that is related to his service.  In concluding that the Veteran's current foot disorder was less likely than not related to a documented left foot condition treated during service, the last VA examiner based her opinion on the absence of evidence showing continuity of care for the Veteran's left foot problems in the years proximal to service.  The examiner, however, did not address the Veteran's reported complaints of pain, numbness, and paresthesia in the foot since service.  As the VA examination was inadequate, another one should be scheduled. 

Further, the record suggests that additional pertinent records remain outstanding.  The February 2013 VA examiner noted that a neurological evaluation was performed on the Veteran as part of the VA examination.  The results of that evaluation, however, are not in the record.  Likewise, in a February 2011 letter, the Veteran's prior representative stated that the Veteran "continued" to receive treatment at a VA facility.  Later, during the February 2014 Board hearing, the Veteran mentioned that he had received VA treatment for his foot.  The claims file (including Virtual VA) currently includes VA records from February 2011 through March 2013, and the Veteran indicated in a July 2012 record that he had been seen for the foot approximately two years earlier.  The Veteran also testified in 2014 that a practitioner at the emergency room of a Long Beach facility linked his left foot disorder to the injury incurred during service.  It is unclear if this treatment was during service or afterwards.  Under the circumstances, the Board finds that further efforts to obtain additional records are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the results of any February 2013 VA peripheral neuropathy examination with the claims file.  If no such examination exists, this should be documented.

2.  Request that the Veteran identify and provide authorization for VA to obtain records of any treatment of his left foot since service, to include any records from the Long Beach facility referenced during the Travel Board hearing.  Also, obtain copies of any VA treatment records from facilities identified by the Veteran prior to February 2011 or after March 2013.  

All attempts to obtain the identified records should be documented, and all records obtained must be associated with the claims file.

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of any current left foot disability.  The examiner should review the claims file.

The examiner should provide an opinion with respect to each of the following:

(a)  Does the Veteran currently have a left foot disability, to include one accounting for his reported pain, numbness and paresthesia?  If so, identify any such disability.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any current left foot disability identified is etiologically related to service?

The examiner must provide a rationale for any opinions offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why the necessary opinion cannot be offered.  

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


